         Case 4:19-cv-03928 Document 1 Filed on 10/09/19 in TXSD Page 1 of 6



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

 JUANA SOLIS,

       Plaintiff,

 vs.                                                            CIVIL ACTION NO.
                                                                4:19-CV-03928
 ALLSTATE VEHICLE AND PROPERTY
 INSURANCE COMPANY,

       Defendant.


                             DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE COURT:

          Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 Defendant, ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY (hereinafter referred to as “Allstate”) gives notice and

hereby removes this action from the 165th District Court of Harris County, Texas, to the United

States District Court for the Southern District of Texas, Houston Division, and in support thereof

would show unto the Court the- following:

                                          I. BACKGROUND

1.        On August 23, 2019, Juana Solis (hereinafter referred to as “Plaintiff”) filed Plaintiff’s

Original Petition (hereinafter referred to as “Petition”) in Harris County, Texas, under Cause No.

2019-59465; Juana Solis v. Allstate Vehicle and Property Insurance Company; in the 165th

District Court of Harris County, Texas (hereinafter referred to as the “State Court Action”).

2.        Plaintiff’s claims relate to real property located at 6399 CR 602, Dayton, Texas 77535, and

homeowner’s insurance policy no. 838 631 355, issued by Allstate.

3.        In Plaintiff’s Original Petition, Plaintiff asserts claims for breach of contract, violations of

the Texas Insurance Code, and Breach of the Duty of Good Faith and Fair Dealing against Allstate.


                                                     1
      Case 4:19-cv-03928 Document 1 Filed on 10/09/19 in TXSD Page 2 of 6



4.     This Notice of Removal is being filed within one year of the commencement of this action.

                            II. PROCEDURAL REQUIREMENTS

5.     Venue is proper in the United States District Court for the Southern District of Texas,

Houston Division, because the State Court Action is pending within this district and division. See

28 U.S.C. §1441(a); see also 28 USC §124(b)(2).

6.     Pursuant to LR 81, attached hereto as Exhibit A is an Index of Matters. Pursuant to 28

U.S.C. §1446(a), attached hereto as Exhibits B and C and incorporated by reference is a true and

correct copy of the docket sheet and all documents filed of record with the Court in the State Court

Action including all process, pleadings, and orders served.

7.     Simultaneously with the filing of this Notice of Removal, Defendant is filing notice of the

removal in the State Court Action pursuant to 28 U.S.C. §1446(a), which is attached hereto as

Exhibit D, and will provide written notice of the filing of this Notice of Removal to all parties as

required by 28 U.S.C. §1446(a).

8.     Included in this filing are Defendant’s Disclosure Statement and Certificate of Interested

Parties pursuant to Rule 7.1 of the Federal Rules of Civil Procedure (Exhibit E) and a List of All

Counsel of Record (Exhibit F).

                                  III. BASIS FOR REMOVAL

9.     Removal is proper in this case due to complete diversity. This Court has diversity

jurisdiction under 28 U.S.C. §§1332(a). Where there is complete diversity among parties and the

amount in controversy exceeds $75,000.00, an action may be removed to federal court.

                                         A.      Diversity

10.    Plaintiff is and was at the time the lawsuit was filed, a natural person and resident of the

State of Texas and thus, a citizen of the State of Texas. See Plaintiff’s Original Petition, ¶ 4. Upon

information and belief, Plaintiff intends to continue residing in Texas. See Hollinger v. Home State

                                                  2
      Case 4:19-cv-03928 Document 1 Filed on 10/09/19 in TXSD Page 3 of 6



Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (evidence of a person’s place of residence is prima

facie proof of his state of domicile, which presumptively continues unless rebutted with sufficient

evidence of change).

11.    Defendant, Allstate Vehicle and Property Insurance Company, is a citizen of the State of

Illinois for removal purposes. Therefore, complete diversity exists between the Parties.

                                 B.     Amount in Controversy

12.    In determining the amount in controversy, the court may consider “policy limits . . .

penalties, statutory damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98- CV-1288-G,

1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount in controversy

in plaintiff’s case against their insurance company for breach of contract, fraud, negligence, gross

negligence, bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive

Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75 F.

Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery of

punitive damages for the amount in controversy determination); Chittick v. Farmers Ins. Exch.,

844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after

considering the nature of the claims, the types of damages sought and the presumed net worth of

the defendant in a claim brought by the insureds against their insurance company for actual and

punitive damages arising from a claim they made for roof damages).

13.    The Court may also consider correspondence between the Parties, including responses to

disclosure and pre-suit settlement demands to determine the amount in controversy. St. Paul

Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1254 (5th Cir. 1998) (examining the plaintiffs' pre-

complaint demand letters to determine whether a claim for declaratory relief satisfied the requisite

amount in controversy); Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994) (considering letter

                                                 3
       Case 4:19-cv-03928 Document 1 Filed on 10/09/19 in TXSD Page 4 of 6



from plaintiff's counsel to defendants wherein the stated amount in controversy exceeded the

jurisdictional amount); see also King v. Ameriprise Fin. Servs., Inc., No. C-09-112, 2009 WL

1767641 at *4 (S.D. Tex. 2009) (calling a pre-suit settlement letter relevant evidence of the amount

in controversy if it reflects a reasonable estimate of the plaintiff’s claim).

14.     The amount in controversy in this case exceeds $75,000.00 on the face of the pleadings

and demand. The suit arises out of the processing of Plaintiff’s insurance claim under a home

insurance policy issued by Defendant Allstate. In Plaintiff’s Original Petition, Plaintiff seeks

“judgment against Defendant for actual damages, together with exemplary damages, statutory

damages, treble damages, statutory interest, pre-judgment interest, post-judgment interest,

attorneys’ fees, costs of suit, and for all such other and further relief . . . .” Plaintiff’s Original

Petition ¶ 31.

15.     In the demand letter sent by Plaintiff’s counsel, Plaintiff alleged that actual damages to

repair the home amount to $65,122.31, in addition to $2,320 in attorney fees incurred to date, and

$1,500 in litigation expenses (Exhibit G). Furthermore, in Plaintiff’s demand, Plaintiff states that

the damages are subject to change “either up or down.” (Exhibit G). Plaintiff also asks for treble

damages (Exhibit G). Accordingly, on the face of Plaintiff’s pleadings, the actual amount in

controversy meets and exceeds the federal jurisdictional minimum of $75,000.00.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendant removes the State Court Action

from the 165th District Court of Harris County, Texas to the United States District Court for the

Southern District of Texas, Houston Division, so that this Court may assume jurisdiction over the

cause as provided by law




                                                   4
      Case 4:19-cv-03928 Document 1 Filed on 10/09/19 in TXSD Page 5 of 6



                                                     Respectfully submitted,

                                                     SUSAN L. FLORENCE & ASSOCIATES




                                                     KIMBERLY N. BLUM
                                                     TBN: 24092148
                                                     Southern District Bar No. 2601470
                                                     811 Louisiana, Suite 2400
                                                     Houston, TX 77002
                                                     HoustonLegal@allstate.com
                                                     (713) 336-2812
                                                     (877) 684-4165 (fax)

                                                     ATTORNEY FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance

with the Federal Rules of Civil Procedure on this day of October 9, 2019.

Anthony G. Buzbee
Christopher J. Leavitt
The Buzbee Law Firm
JP Morgan Chase Tower
600 Travis, Suite 6850
Houston, Texas 77002
Telephone: (713) 223-5393
Facsimile: (713) 223-5909
tbuzbee@txattorneys.com
cleavitt@txattorneys.com




                                                5
      Case 4:19-cv-03928 Document 1 Filed on 10/09/19 in TXSD Page 6 of 6



Stephen R. Walker
Gregory J. Finney
Juan A. Solis
Law Offices of Manuel Solis, PC
6657 Navigation Blvd
Houston, Texas 77011
Telephone: (713) 277-7838
Facsimile: (281) 377-3924
swalker@manuelsolis.com
gfinney@manuelsolis.com
jusolis@manuelsolis.com




                                           KIMBERLY BLUM




                                       6
